DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 3/15/19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over (reference 1) A 60GHz digitally controlled RF-beamforming receiver front-end in 65nm CMOS : “A 1.5-to-5.0GHz input-matched +2dBm PIdB all-passive switched-capacitor beamforming receiver front-end in 65pm CMOS” in view of (reference 2) A 60GHz Digitally Controlled Phase Shifter m CMOS : “A 60GHz digitally controlled RF-beamforming receiver front-end in 65nm CMOS”

With respect to claim 1, figure 1 of reference 1 discloses a phase shifter comprising:
a first line to which a first input signal is input;
a second line to which a second input signal having a first phase difference with respect to the first input signal is input; and
a combining circuit that is connected to the first line and the second line and that outputs a combined signal having a phase determined depending on a delay difference of the phase shifters Ar.
 	Reference 1 does not disclose a first capacitor connected to a first line to which a first input signal is input;
a second capacitor connected to a second line to which a second input signal having a first phase difference with respect to the first input signal is input, and 

	However, figure 2 of reference 2 discloses phase shifting by variable capacitors it would have been obvious to one skilled in the art at the time the invention was made to use variable capacitor phase shifting in reference 1 since it was a known technique in the art and since the delay is based on capacitance present the output will depend upon the capacitance ratio of the shifters.
	With respect to claim 2, the above combination discloses the phase shifter according to Claim 1, wherein the first phase difference is equal to n x 2/2 where n is an integer greater than or equal to 1.
	With respect to claim 10, the above combination discloses a wireless communication apparatus comprising:
a plurality of phase shifters according to Claim 1,
wherein a beam having a controlled directivity is formed by controlling the combined signal of each of the plurality of phase shifters.

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
11/9/21